Judgment of conviction unanimously affirmed. We find no reversible error in this record. This conclusion, we may add, would be the same had the question at page 162 of the transcript of the trial minutes been permitted to remain. We can see no racial implications in the question as read in its context, and a reading of the minutes at pages 180 and 181 clearly shows that defendant’s trial counsel found none. Motion by defendant for an order vacating judgment of conviction and granting a new trial unanimously denied. Concur — Botein, P. J., McNally, Stevens, Steuer and Capozzoli, JJ.